Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT

                                      No. 04-15-00406-CV

                          In the Interest of I.G. and R.C. Jr., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01929
                     Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED November 25, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice